         Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.1 Page 1 of 24


1    Benjamin E. Sedrish
     Ashley J. Burden
2    Allison V. Passman
     Commodity Futures Trading Commission
3
     525 W. Monroe St., Ste. 1100
4    Chicago, IL 60661
     Tel. (312) 596-0700
5
6                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WASHINGTON
7
8                                        )
       COMMODITY FUTURES TRADING )
9      COMMISSION,                       )            Case No.: 4:21-cv-5050
10                                       )
                    Plaintiff,           )            COMPLAINT FOR
11                                       )            INJUNCTIVE RELIEF,
12                  vs.                  )            CIVIL MONETARY
                                         )            PENALTIES, AND OTHER
13   CODY EASTERDAY, EASTERDAY           )            EQUITABLE RELIEF
     RANCHES, INC.,                      )
14
                                         )            JURY TRIAL REQUESTED
15                  Defendants.          )
     ____________________________________)
16
17
           Plaintiff Commodity Futures Trading Commission (“Commission” or
18
     “CFTC”), an independent federal agency, alleges as follows:
19
20                                           SUMMARY
21
           1.     For more than 10 years, Defendant Cody Easterday accumulated
22
     staggering losses speculatively trading in the cattle futures markets, ultimately
23
24   amassing more than $200 million in losses in his personal and corporate accounts.
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        1
         Case 4:21-cv-05050-SAB      ECF No. 1   filed 03/31/21    PageID.2 Page 2 of 24


1    To meet margin calls, Easterday concocted a scheme to defraud one of his biggest

2    business partners.
3
           2.      Beginning in or before October 1, 2016 and continuing to at least
4
     December 1, 2020 (“Relevant Period”), Defendants Easterday Ranches, Inc.
5
6    (“Easterday Ranches”) and Cody Easterday operated a scheme to defraud a producer

7    of beef and pork products (“Producer”) out of more than $233 million by submitting
8
     to the Producer fabricated invoices for reimbursement for cattle that Easterday
9
10   Ranches had agreed to purchase and care for on behalf of the Producer.

11         3.     In or around November 2020, Cody Easterday admitted to a Producer
12
     representative that he had caused Easterday Ranches to submit invoices to the
13
     Producer for cattle that never existed, and that he did so to generate money to cover
14
15   millions of dollars of losses he and Easterday Ranches incurred while engaging in
16   speculative trading in the cattle and corn futures markets.
17
           4.     In furtherance of the fraud, in at least 2017 and 2018, Easterday caused
18
19   Easterday Ranches to submit false cattle inventory, purchase, and sales figures to the

20   Chicago Mercantile Exchange (“CME”) in two hedge exemption applications to
21
     seek permission to exceed the exchange’s speculative position limits and avoid
22
     disciplinary action.
23
24         5.     Because Easterday Ranches was not entitled to any hedge exemptions
25   as a result of the false information in its hedge exemption applications, Easterday
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        2
         Case 4:21-cv-05050-SAB        ECF No. 1    filed 03/31/21   PageID.3 Page 3 of 24


1    Ranches, through Easterday’s actions, violated CME’s position limits in 2017 and

2    2018.
3
             6.      Easterday also admitted to the fraud and false statements to the CME to
4
     the Department of Justice in or about March 2021.
5
6            7.      By engaging in the conduct summarized above, Defendants violated the

7    Commodity Exchange Act (“Act”), 7 U.S.C. §§ 1–26 (2018), and accompanying
8
     regulations (“Regulations”), 17 C.F.R. pts. 1–190 (2020). Namely, by this conduct
9
10   and further conduct described below, Defendants have engaged in acts and practices

11   in violation of the following:
12
                  a. Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and Regulation
13
                     180.1(a)(1)–(3), 17 C.F.R. § 180.1(a)(1)–(3) (2020), which prohibit
14
15                   fraud in connection with commodity transactions;
16                b. Section 9(a)(4) of the Act, 7 U.S.C. § 13(a)(4) (2018), which prohibits
17
                     false statements to entities registered under the Act; and
18
19                c. Section 4a(e) of the Act, 7 U.S.C. § 6a(e) (2018), which prohibits

20                   exceeding position limits established by exchanges.
21
             8.      Accordingly, pursuant to Section 6c of the Act, 7 U.S.C. § 13a-1
22
     (2018), the Commission brings this action to enjoin Defendants’ unlawful acts and
23
24   practices and to compel Defendants’ compliance with the Act and Regulations.
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        3
         Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.4 Page 4 of 24


1          9.     In addition, the Commission seeks civil monetary penalties and

2    remedial ancillary relief, including, but not limited to, trading and registration bans,
3
     restitution, disgorgement, pre- and post-judgment interest, and such other relief as
4
     the Court may deem necessary and appropriate.
5
6                                  JURISDICTION AND VENUE
7          10.    This Court has jurisdiction over this action under 28 U.S.C. § 1331
8
     (2018) (federal question jurisdiction) and 28 U.S.C. § 1345 (2018) (district courts
9
10   have original jurisdiction over civil actions commenced by the United States or by

11   any agency expressly authorized to sue by Act of Congress). Section 6c(a) of the
12
     Act, 7 U.S.C. § 13a-1(a) (2018), authorizes the Commission to seek injunctive relief
13
     against any person whenever it shall appear that such person has engaged, is
14
15   engaging, or is about to engage in any act or practice that violates any provision of
16   the Act or any rule, regulation, or order promulgated thereunder.
17
           11.    Venue properly lies with this Court pursuant to 7 U.S.C. § 13a-1(e)
18
19   because Defendants are found in and inhabit the Eastern District of Washington,

20   Defendants transacted business in this District, and the acts and practices in
21
     violation of the Act and Regulations occurred within this District, among other
22
     places.
23
24
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        4
         Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.5 Page 5 of 24


1                                             PARTIES

2          12.     Plaintiff Commodity Futures Trading Commission is the

3    independent federal regulatory agency charged with the administration and
4
     enforcement of the Commodity Exchange Act and Regulations promulgated
5
     thereunder.
6
7          13.     Defendant Cody Easterday is an individual who, during the Relevant
8
     Period, was a co-owner and co-manager of Easterday Ranches. On information and
9
     belief, Cody Easterday resides in Mesa, Washington. Easterday has never been
10
11   registered with the Commission.

12         14.     Defendant Easterday Ranches, Inc. is a Washington corporation with
13
     its principal place of business in Pasco, Washington. Easterday Ranches filed for
14
15   bankruptcy protection on February 1, 2021. Easterday Ranches has never been

16   registered with the Commission in any capacity.
17
                                                 FACTS
18
        A. The Producer and Easterday Ranches’ Business Relationship
19
20         15.     The Producer is part of a family of companies that together constitute
21   one of the largest food suppliers in the world. The Producer, which is headquartered
22
     in South Dakota, operates a beef processing plant in Pasco, Washington.
23
24         16.     Dating back to at least 2010, Easterday Ranches entered into a series of

25   cattle feeding agreements with the Producer, pursuant to which Easterday Ranches
26
     would purchase and fatten cattle for delivery to the Producer.
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        5
         Case 4:21-cv-05050-SAB     ECF No. 1    filed 03/31/21   PageID.6 Page 6 of 24


1          17.    For almost all of the Relevant Period, the business relationship between

2    the Producer and Easterday Ranches was governed by a February 20, 2017 Cattle
3
     Feeding Agreement (“Agreement”), under which Easterday Ranches agreed to
4
     procure or care for up to 145,000 to 180,500 head of cattle per year for the Producer.
5
6    Pursuant to an August 20, 2020 amendment, the Agreement’s term was extended

7    through August 20, 2021.
8
           18.    Cody Easterday, as President of Easterday Ranches, signed both the
9
10   Agreement and the August 2020 amendment thereto.

11         19.    Cody Easterday also signed a personal guaranty of the Agreement,
12
     “unconditionally, irrevocably, and absolutely guarantee[ing], as primary obligor[]
13
     and not as suret[y], the full and timely payment, performance, and satisfaction by
14
15   EASTERDAY RANCHES, INC. of all their obligations to [the Producer] pursuant
16   to the terms of this agreement.”
17
           20.    Under the Agreement, Easterday Ranches agreed to purchase, feed, and
18
19   manage the purchased cattle “to an acceptable finished weight,” at which point the

20   cattle would be delivered to the Producer’s Pasco, Washington plant for slaughter.
21
     Until delivery, Easterday Ranches was entitled to reimbursement for the initial
22
     purchase price, plus periodic reimbursement for certain “grow costs” according to a
23
24   procedure set forth in the Agreement whereby Easterday Ranches would bill the
25   Producer twice monthly for such costs.
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        6
         Case 4:21-cv-05050-SAB      ECF No. 1   filed 03/31/21   PageID.7 Page 7 of 24


1          21.    Upon delivery of the fattened cattle, Easterday Ranches would be

2    reimbursed pursuant to compensation according to schedule set forth in the
3
     Agreement.
4
        B. Cody Easterday Admits to Defrauding the Producer
5
6          22.    At all relevant times, Easterday and Easterday Ranches each

7    maintained futures trading accounts that traded livestock and grain futures.
8
     Easterday controlled the futures trading in the trading accounts in his name and in
9
10   Easterday Ranches’ name.

11         23.    For more than 10 years, Easterday engaged in speculative trading in the
12
     cattle futures markets in Easterday Ranches’ corporate accounts and his personal
13
     trading accounts. His trading resulted in millions of dollars of losses every year,
14
15   ultimately totaling more than $200 million. The vast majority of those trading
16   losses occurred in the corporate accounts. To cover margin calls, Easterday devised
17
     a scheme to defraud the Producer.
18
19         24.    Beginning in or around October 2016, Easterday knowingly and

20   intentionally prepared false invoices and caused Easterday Ranches to submit them
21
     to the Producer for the purpose of deceiving the Producer. Using these false
22
     invoices, Easterday intended to induce the Producer to pay for both purchases and
23
24   grow costs of more than 200,000 “ghost cattle” that Easterday Ranches had never
25   actually purchased or cared for.
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        7
         Case 4:21-cv-05050-SAB     ECF No. 1    filed 03/31/21   PageID.8 Page 8 of 24


1          25.    These false invoices were submitted by Easterday Ranches from its

2    Pasco, Washington offices to the Producer’s headquarters in South Dakota, where
3
     an employee would review and then approve the false invoices for reimbursement.
4
           26.    Given the parties’ long business relationship, the Producer justifiably
5
6    relied on the invoices submitted by Easterday Ranches and paid Easterday Ranches

7    more than $233 million to which it was not entitled. The Producer never took
8
     delivery of the 200,000 ghost cattle for which it had reimbursed Easterday Ranches.
9
10         27.    Easterday admitted to this fraudulent scheme in or around November

11   2020 when confronted by a Producer representative with evidence of the fraud.
12
     Easterday further admitted to the fraud in or around March 2021 to the Department
13
     of Justice. Easterday acknowledged that he engaged in the fraudulent scheme to
14
15   cover losses he incurred engaging in speculative trading in the cattle and corn
16   futures markets.
17
        C. Defendants’ False Statements to CME
18
19         28.    On or around October 16, 2017, a member of CME’s Market

20   Regulation Department emailed Easterday Ranches’ futures commission merchant
21
     (“FCM”), noting that Easterday Ranches had carried short positions in feeder cattle
22
     futures that exceeded CME speculative position limits. According to the CME
23
24   email, Easterday Ranches’ intraday high position in feeder cattle contracts on
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        8
         Case 4:21-cv-05050-SAB      ECF No. 1   filed 03/31/21   PageID.9 Page 9 of 24


1    October 13, 2017 was 329, or 29 contracts above the CME exchange-set position

2    limit for feeder cattle.
3
            29.    This email stated that, if Easterday Ranches wanted to seek an
4
     exchange position limit exemption because its short position was being carried for
5
6    hedging purposes, it would need to fill out applications detailing the physical

7    exposure underlying the hedge positions.
8
            30.    In response to the CME email, on or around October 17, 2017,
9
10   Easterday completed and signed on Easterday Ranches’ behalf a CME Group

11   Application to Exceed Position Limits (the “2017 Application”). In the 2017
12
     Application, Easterday set forth the cattle inventory at Easterday Ranches as
13
     follows:
14
15
16
17
18
19
20
21
22
23
24
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        9
        Case 4:21-cv-05050-SAB      ECF No. 1   filed 03/31/21   PageID.10 Page 10 of 24


1          31.    Easterday described the Easterday Ranches hedging strategy as

2    follows: “use live & feeder cattle futures to hedge live & feeder cattle inventory.”
3
           32.    The 2017 Application materially overstated Easterday Ranches’ actual
4
     cattle inventory, purchases, and sales.
5
6          33.    Based upon the materially false and misleading information provided

7    by Easterday, who was not engaged solely in bona fide hedging activities to hedge
8
     the represented cash risks of Easterday Ranches, on or around October 31, 2017,
9
10   CME’s Market Regulation Department sent Easterday a letter noting that it had

11   approved the 2017 Application and increased Easterday Ranches’ feeder cattle
12
     position limit.
13
           34.    On or around July 12, 2018, a member of CME Group’s Market
14
15   Regulation Department emailed Easterday Ranches’ FCM, noting that Easterday
16   Ranches had carried positions in live cattle futures that exceeded CME exchange-set
17
     position limits. According to the CME email, Easterday Ranches’ intraday futures-
18
19   equivalent high position in live cattle contracts on July 11, 2018 was 6,426.645, or

20   126.645 contracts above the CME exchange-set position limit for live cattle.
21
           35.    This email noted that, if Easterday Ranches wanted to seek an
22
     exchange position limit exemption because its short position was being carried for
23
24   hedging purposes, it would need to fill out applications detailing the physical
25   exposure underlying the hedge positions.
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        10
        Case 4:21-cv-05050-SAB      ECF No. 1   filed 03/31/21   PageID.11 Page 11 of 24


1          36.    In response, on or around July 12, 2018, Easterday completed and

2    signed on Easterday Ranches’ behalf a CME Group Application to Exceed Position
3
     (the “2018 Application”). In the 2018 Application, Easterday set forth the following
4
     cattle inventory at Easterday Ranches:
5
6
7
8
9
10
11
12
13
14
15
16
           37.    Easterday described the Easterday Ranches hedging strategy as
17
     follows: “hedge live cattle inventory using mostly the front month contract as I feel
18
19   the front month has the most potential weakness.”
20         38.    The 2018 Application materially overstated Easterday Ranches’ actual
21
     cattle inventory, purchases, and sales.
22
23         39.    Based upon the materially false and misleading information provided

24   by Easterday, who was not engaged solely in bona fide hedging activities to hedge
25
     the represented cash risks of Easterday Ranches, on or around July 23, 2018, CME’s
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        11
        Case 4:21-cv-05050-SAB       ECF No. 1   filed 03/31/21   PageID.12 Page 12 of 24


1    Market Regulation Department sent Easterday a letter noting that it had approved

2    the 2018 Application and increased Easterday Ranches’ live cattle exchange
3
     position limit.
4
           40.    Easterday has admitted to making false or misleading statements to the
5
6    CME in connection with the 2017 and 2018 Applications.

7          41.    On at least October 13, 2017 and July 11, 2018, Easterday Ranches did
8
     not possess a valid hedge exemption permitting it to exceed applicable CME
9
10   speculative position limits in feeder and live cattle futures, respectively.

11               VIOLATIONS OF THE COMMODITY EXCHANGE ACT AND
12                          COMMISSION REGULATIONS
13                                         COUNT ONE
14    Violations of Section 6(c)(1) of the Act, 7 U.S.C. § 9(1) (2018), and Regulation
15                  180.1(a)(1)–(3), 17 C.F.R. § 180.1(a)(1)–(3) (2020)

16          Fraud in Connection with Contract for Sale or Purchase of Commodities
                                   in Interstate Commerce
17
18         42.    The allegations set forth in Paragraphs 15–41 above are realleged and

19   incorporated herein by reference.
20
           43.    Section 6(c)(1) of the Act, 7 U.S.C. § 9(1), makes it unlawful for any
21
22   person, directly or indirectly, to:

23                [U]se or employ, or attempt to use or employ, in connection
                  with ay swap, or a contract of sale of any commodity in
24
                  interstate commerce, or for future delivery on or subject to
25                the rules of any registered entity, any manipulative or
                  deceptive device or contrivance, in contravention of such
26                rules and regulations as the Commission shall promulgate
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        12
        Case 4:21-cv-05050-SAB     ECF No. 1    filed 03/31/21   PageID.13 Page 13 of 24


1                by not later than 1 year after [July 1, 2010, the date of
                 enactment of the Dodd-Frank Wall Street Reform and
2                Consumer Protection Act] . . . .
3
           44.   Regulation 180.1(a), 17 C.F.R. § 180.1(a), provides in part:
4
                 It shall be unlawful for any person, directly or indirectly, in
5                connection with any swap, or contract of sale of any
6                commodity in interstate commerce, or contract for future
                 delivery on or subject to the rules of any registered entity,
7                to intentionally or recklessly:
8
                 (1) Use or employ, or attempt to use or employ, any
9                    manipulative device, scheme, or artifice to defraud;
10
                 (2) Make, or attempt to make, any untrue or misleading
11                   statement of a material fact or to omit to state a material
                     fact necessary in order to make the statements made not
12
                     untrue or misleading;
13
                 (3) Engage, or attempt to engage, in any act, practice, or
14                   course of business, which operates or would operate as
15                   a fraud or deceit upon any person . . . .
16         45.   Cattle are “livestock” and therefore commodities under Section 1a(9) of
17
     the Act, 7 U.S.C. § 1a(9) (2018).
18
19         46.   From at least October 2016 through November 2020, as set forth in

20   Paragraphs 15–41 above, Defendants violated 7 U.S.C. § 9(1) and 17 C.F.R.
21
     § 180.l(a)(1)–(3) by, among other things, in connection with the sale of commodities
22
     in interstate commerce, submitting to the Producer fraudulent invoices for more than
23
24   200,000 head of cattle and receiving reimbursement for the purchase price and grow
25   costs associated with them.
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        13
        Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.14 Page 14 of 24


1          47.    In at least 2017 and 2018, as described in Paragraphs 28–41 above,

2    Defendants violated 7 U.S.C. § 9(1) and 17 C.F.R. § 180.1(a)(1)–(3) by submitting
3
     to the CME false or misleading statements in hedge exemption applications
4
     concerning Easterday Ranches cattle inventory, purchases, and sales to avoid
5
6    disciplinary action and scrutiny from the exchange.

7          48.    Defendants engaged in the acts and practices described above
8
     intentionally or recklessly.
9
10         49.    By this conduct, Defendants violated 7 U.S.C. § 9(1) and 17 C.F.R.

11   § 180.l(a)(1)–(3).
12
           50.    Each act of: (a) using or employing, or attempting to use or employ, a
13
     manipulative device, scheme, or artifice to defraud; (b) making, or attempting to
14
15   make, untrue or misleading statements of material fact, or omitting to state material
16   facts necessary to make the statements not untrue or misleading; and (c) engaging,
17
     or attempting to engage, in any act, practice, or course of business, which operated
18
19   or would operate as a fraud or deceit upon any person, including but not limited to

20   those specifically alleged herein, is alleged as a separate and distinct violation of
21
     7 U.S.C. § 9(1) and 17 C.F.R. § 180.l(a)(1)–(3).
22
           51.    As set forth in Paragraphs 15–41 above, Easterday violated 7 U.S.C.
23
24   § 9(1) and 17 C.F.R. § 180.l(a)(1)–(3) within the scope of his employment, office or
25   agency with Easterday Ranches. Easterday Ranches is therefore liable as a principal
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        14
        Case 4:21-cv-05050-SAB       ECF No. 1     filed 03/31/21   PageID.15 Page 15 of 24


1    for Easterday’s acts, omissions, and failures constituting violations of 7 U.S.C.

2    § 9(1) and 17 C.F.R. § 180.l(a)(1)–(3) pursuant to Section 2(a)(1)(B) of the Act,
3
     7 U.S.C. § 2(a)(1)(B) (2018), and Regulation 1.2, 17 C.F.R. § 1.2 (2020).
4
            52.    As set forth in Paragraphs 13–41 above, Easterday controlled Easterday
5
6    Ranches during the Relevant Period. Easterday failed to act in good faith and/or

7    knowingly induced Easterday Ranches’ violations alleged herein during that time
8
     period. Easterday is therefore liable for Easterday Ranches’ violations as a
9
10   controlling person pursuant to Section 13(b) of the Act, 7 U.S.C. § 13c(b) (2018).

11   Therefore, Easterday is liable directly and as a control person of Easterday Ranches.
12
                                          COUNT TWO
13
             Violations of Section 9(a)(4) of the Act, 7 U.S.C. § 13(a)(4) (2018)
14                        False Statements to a Registered Entity
15
            53.    The allegations set forth in Paragraphs 15–41 above are realleged and
16
     incorporated herein by reference.
17
18          54.    Section 9(a)(4) of the Act, 7 U.S.C. § 13(a)(4) (2018), makes it
19   unlawful for any person “willfully to . . . make any false, fictitious, or fraudulent
20
     statements or representations . . . to a registered entity, board of trade, . . . or futures
21
22   association designated or registered under [the Act] acting in furtherance of its

23   official duties under [the Act].”
24
            55.    CME is a registered entity under Section 1a(40)(A) of the Act, 7 U.S.C.
25
     § 1a(40)(A) (2018).
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        15
        Case 4:21-cv-05050-SAB      ECF No. 1     filed 03/31/21   PageID.16 Page 16 of 24


1          56.    In at least 2017 and 2018, Defendants submitted inaccurate applications

2    for position limit exemptions by:
3
                  a. Submitting to CME, on or around October 19, 2017, an application
4
                      to exceed CME feeder cattle position limits that substantially and
5
6                     materially overstated Easterday Ranches’ cattle inventory,

7                     purchases, and sales; and
8
                  b. Submitting to CME, on or around July 12, 2018, an application to
9
10                    exceed CME live cattle position limits that substantially and

11                    materially overstated Easterday Ranches’ cattle inventory,
12
                      purchases, and sales.
13
           57.    In requesting, receiving, reviewing, and granting the 2017 Application
14
15   and the 2018 Application, the CME was acting in furtherance of its official duties
16   under the Act.
17
           58.    Each act of making a false, fictitious, or fraudulent statement or
18
19   representation to a registered entity, board of trade, or futures association designated

20   or registered under the Act or acting in furtherance of its official duties under the
21
     Act is alleged as a separate and distinct violation of 7 U.S.C. § 13(a)(4).
22
           59.    As set forth in Paragraphs 13–41 above, Easterday violated 7 U.S.C.
23
24   § 13(a)(4) within the scope of his employment, office, or agency with Easterday
25   Ranches. Easterday Ranches is therefore liable for Easterday’s acts, omissions, and
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        16
        Case 4:21-cv-05050-SAB      ECF No. 1   filed 03/31/21   PageID.17 Page 17 of 24


1    failures constituting violations of 7 U.S.C. § 13(a)(4) pursuant to 7 U.S.C.

2    § 2(a)(1)(B) and 17 C.F.R. § 1.2.
3
           60.    As set forth in Paragraphs 13–41 above, Easterday controlled Easterday
4
     Ranches during the Relevant Period. Easterday failed to act in good faith and/or
5
6    knowingly induced Easterday Ranches’ violations alleged herein during that time

7    period. Easterday is therefore liable for Easterday Ranches’ violations as a
8
     controlling person pursuant to 7 U.S.C. § 13c(b). Therefore, Easterday is liable
9
10   directly and as a control person of Easterday Ranches.

11                                       COUNT THREE
12           Violations of Section 4a(e) of the Act, 7 U.S.C. § 6a(e) (2018)
13   Exceeding CME Position Limits for Live and Feeder Cattle Futures Contracts

14         61.    The allegations set forth in Paragraphs 15–41 above are realleged and
15
     incorporated herein by reference.
16
           62.    Section 4a(e) of the Act, 7 U.S.C. § 6a(e) (2018), makes it unlawful
17
18   “for any person to violate any bylaw, rule, regulation, or resolution of any contract
19   market, derivatives transaction execution facility, or other board of trade licensed,
20
     designated, or registered by the Commission or electronic trading facility with
21
22   respect to a significant price discovery contract fixing limits on the amount of

23   trading which may be done or positions which may be held by any person under
24
     contracts of sale of any commodity for future delivery or under options on such
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        17
        Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.18 Page 18 of 24


1    contracts or commodities, if such bylaw, rule, regulation, or resolution has been

2    approved by the Commission or certified by a registered entity.”
3
           63.    CME is a registered entity under Section 1a(40)(A) of the Act, 7 U.S.C.
4
     § 1a(40)(A) (2018), and a designated contract market for trading live cattle futures
5
6    contracts and feeder cattle futures contracts pursuant to Section 5 of the Act,

7    7 U.S.C. § 7 (2018).
8
           64.    Under CME Rule 562, “[a]ny positions, including positions established
9
10   intraday, in excess of those permitted under the rules of the Exchange shall be

11   deemed position limit violations.”
12
           65.    CME Rules 10202.E and 559 in effect for the October 2017 feeder
13
     cattle futures contracts imposed an initial spot month position limit of 300 contracts
14
15   long or short. The CFTC approved the spot month limit.
16         66.    On or around October 13, 2017, Easterday Ranches’ intraday high
17
     position in feeder cattle futures was 329 contracts, or 29 contracts above the CME
18
19   exchange-set position limit for feeder cattle.

20         67.    CME Rules 10102.E and 559 in effect for the August 2018 live cattle
21
     futures contracts imposed a single-month position limit of 6,300 contracts long or
22
     short. The CFTC approved the single-month limit.
23
24
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        18
        Case 4:21-cv-05050-SAB     ECF No. 1    filed 03/31/21   PageID.19 Page 19 of 24


1          68.    On or around July 11, 2018, Easterday Ranches’ intraday high futures-

2    equivalent position in live cattle futures was 6,426.645 contracts, or 126.645
3
     contracts above the CME exchange-set single-month position limit for live cattle.
4
           69.    CME Rule 559 states that to obtain an exemption from position limits,
5
6    a person must, inter alia, “[p]rovide a complete and accurate explanation of the

7    underlying exposure related to the exemption request,” and “[a]gree to promptly
8
     submit a supplemental statement to the Market Regulation Department whenever
9
10   there is a material change to the information provided in the most recent

11   application.”
12
           70.    As alleged in Paragraphs 15–41, Defendants submitted inaccurate,
13
     false, fictitious, or fraudulent information in connection with the 2017 Application
14
15   and 2018 Application by overstating Easterday Ranches’ cattle inventory,
16   purchases, and sales.
17
           71.    By submitting materially inaccurate, false, fictitious, or fraudulent
18
19   statements in connection with the 2017 Application and the 2018 Application,

20   Defendants violated CME Rule 559.
21
           72.    Because the exemptions from position limits granted by the CME in
22
     2017 and 2018 were based on inaccurate, false, fictitious, or fraudulent statements
23
24   submitted by Defendants, those exemptions were not valid.
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        19
        Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.20 Page 20 of 24


1          73.     Because the exemptions from position limits granted by CME in 2017

2    and 2018 were not valid, Easterday Ranches violated CME position limits for feeder
3
     cattle in 2017 and live cattle in 2018.
4
           74.     Each act of exceeding CME’s position limits including, but not limited
5
6    to, those specifically alleged herein, constitutes a separate violation of Section 4a(e)

7    of the Act.
8
           75.     As set forth in Paragraphs 13–41 above, Easterday controlled Easterday
9
10   Ranches during the Relevant Period. Easterday failed to act in good faith and/or

11   knowingly induced Easterday Ranches’ violations alleged herein during that time
12
     period. Easterday is therefore liable for Easterday Ranches’ violations of Section
13
     4a(e) as a controlling person pursuant to 7 U.S.C. § 13c(b).
14
15                                     RELIEF REQUESTED
16         WHEREFORE, the Commission respectfully requests that this Court, as
17
     authorized by Section 6c of the Act, 7 U.S.C. § 13a-1 (2018), and pursuant to the
18
19   Court’s own equitable powers:

20         A.      Find that Defendants Cody Easterday and Easterday Ranches
21
     violated Sections 4a(e), 6(c)(1), and 9(a)(4) of the Act, 7 U.S.C. §§ 6a(e), 9(1),
22
     and 13(a)(4) (2018), and Regulation 180.1(a)(1)–(3), 17 C.F.R. § 180.1(a)(1)–(3)
23
24   (2020);
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        20
        Case 4:21-cv-05050-SAB          ECF No. 1    filed 03/31/21   PageID.21 Page 21 of 24


1           B.         Enter an order of permanent injunction enjoining Defendants, their

2    affiliates, agents, servants, employees, successors, assigns, attorneys, and all
3
     persons in active concert with them, who receives actual notice of such order by
4
     personal service or otherwise, from engaging in the conduct described above, in
5
6    violation of 7 U.S.C. §§ 6a(e), 9(1), and 13(a)(4) and 17 C.F.R. § 180.1(a)(1)–

7    (3);
8
            C.         Enter an order of permanent injunction prohibiting Defendant Cody
9
10   Easterday and any of his affiliates, agents, servants, employees, assigns,

11   attorneys, and persons in active concert or participation with him, from directly
12
     or indirectly:
13
                 i.         Trading on or subject to the rules of any registered entity (as that
14
15                          term is defined in Section 1a(40) of the Act, 7 U.S.C. § 1a(40)
16                          (2018));
17
                 ii.        Entering into any transactions involving “commodity interests” (as
18
19                          that term is defined in Regulation 1.3, 17 C.F.R. § 1.3 (2020)) for

20                          accounts held in the name of any Defendants or for accounts in
21
                            which any Defendant has a direct or indirect interest;
22
                 iii.       Having any commodity interests, traded on any Defendant’s
23
24                          behalf;
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        21
        Case 4:21-cv-05050-SAB        ECF No. 1     filed 03/31/21   PageID.22 Page 22 of 24


1               iv.       Controlling or directing the trading for or on behalf of any other

2                         person or entity, whether by power of attorney or otherwise, in any
3
                          account involving commodity interests;
4
                v.        Soliciting, receiving, or accepting any funds from any person for
5
6                         the purpose of purchasing or selling any commodity interests;

7               vi.       Applying for registration or claiming exemption from registration
8
                          with the Commission in any capacity, and engaging in any activity
9
10                        requiring such registration or exemption from registration with the

11                        Commission, except as provided for in Regulation 4.14(a)(9),
12
                          17 C.F.R. § 4.14(a)(9) (2020); and
13
                vii.      Acting as a principal (as that term is defined in Regulation 3.1(a),
14
15                        17 C.F.R. § 3.1(a) (2020)), agent, or any other officer or employee
16                        of any person registered, exempted from registration, or required
17
                          to be registered with the Commission except as provided for in
18
19                        17 C.F.R. § 4.14(a)(9).

20         D.        Enter an order directing Defendants, as well as any third-party
21
     transferee and/or successors thereof, to disgorge, pursuant to such procedure as the
22
     Court may order, all benefits received including, but not limited to, salaries,
23
24   commissions, loans, fees, revenues, real and personal property and trading profits
25   derived, directly or indirectly, from acts or practices which constitute violations of
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        22
        Case 4:21-cv-05050-SAB      ECF No. 1    filed 03/31/21   PageID.23 Page 23 of 24


1    the Act and the Regulations as described herein, including pre- and post-judgment

2    interest;
3
            E.    Enter an order requiring Defendants, as well as any successors thereof,
4
     to make full restitution to every person or entity whose funds Defendants received or
5
6    caused another person or entity to receive as a result of acts and practices that

7    constituted violations of the Act and the Regulations, as described herein, and pre-
8
     and post-judgment interest;
9
10          F.    Enter an order directing Defendants to pay a civil monetary penalty,

11   assessed by the Court, in an amount not to exceed the penalty prescribed by Section
12
     6c(d)(1) of the Act, 7 U.S.C. § 13a-1(d)(1) (2018), as adjusted for inflation pursuant
13
     to the Federal Civil Penalties Inflation Adjustment Act Improvements Act of 2015,
14
15   Pub. L. 114–74, 129 Stat. 584 (2015), tit. VII, § 701, 129 Stat. 584. 599–600, see
16   Regulation 143.8, 17 C.F.R. § 143.8 (2020), for each violation of the Act and
17
     Regulations, as described herein;
18
19          G.    Enter an order requiring Defendants to pay costs and fees as permitted

20   by 28 U.S.C. §§ 1920 and 2412(a)(2) (2018); and
21
22
23
24
25
26
27    COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                              EQUITABLE RELIEF
                                        23
        Case 4:21-cv-05050-SAB    ECF No. 1   filed 03/31/21   PageID.24 Page 24 of 24


1          H.    Enter an Order providing such other and further relief as this Court may

2    deem necessary and appropriate under the circumstances.
3
4
     Dated: March 31, 2021                Respectfully submitted,
5
                                          /s/ Benjamin E. Sedrish
6
7                                         Benjamin E. Sedrish
                                          Ashley J. Burden
8                                         Allison V. Passman
9                                         Commodity Futures Trading Commission
                                          525 W. Monroe St., Ste. 1100
10                                        Chicago, IL 60661
11                                        Tel. (312) 596-0700
                                          Fac. (312) 596-0714
12                                        bsedrish@cftc.gov
                                          aburden@cftc.gov
13
                                          apassman@cftc.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27   COMPLAINT FOR INJUNCTIVE RELIEF, CIVIL MONETARY PENALTIES, AND OTHER
28                             EQUITABLE RELIEF
                                       24
